Citation Nr: 0832144	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri
	

THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a deviated septum.  


REPRESENTATION

Appellant represented by:  Missouri Veterans Commission	


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from January 1965 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The issue of service connection for bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran had a pre-existing deviated septum and nasal 
deformity that was noted at the time of his entry into active 
service.  

3.  The competent medical evidence does not reflect that the 
veteran's pre-existing deviated septum was aggravated by 
active service.  


CONCLUSION OF LAW

The veteran's deviated septum and nasal deformity was not 
incurred in or aggravated by active military service.   38 
U.S.C.A. §§ 1110, 1111, 1113, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in April 2005, prior to the October 2005 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for a deviated septum.  The 
RO also explained what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the veteran was not specifically 
advised regarding the  elements of degree of disability and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This information was not provided to the 
veteran until a letter was sent to him in March 2006.  
However, the notice defect with respect to these elements is 
deemed harmless error in this case.  The veteran's claim is 
being denied for reasons explained below and, consequently, 
no disability rating or effective date will be assigned. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal decided herein are in the 
claims folder.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.    

The Board notes that the veteran was not afforded a VA 
examination.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an in-service event, injury or 
disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a 
review of the record, the Board finds that an examination is 
not necessary.  The veteran's recent VA treatment records and 
private treatment records do not contain any documentation, 
findings, or notations regarding residuals of a deviated 
septum or nasal deformity.  There is no indication that the 
veteran has current disabilities that are the result of the 
residuals of a deviated septum or nasal deformity.  Indeed, 
the last evidence of record that notes the veteran's deviated 
septum was in the veteran's separation examination report in 
1966, approximately 42 years ago.  As will be discussed 
below, the Board acknowledges that the veteran's service 
treatment records indicate that the veteran had a deviated 
septum and nasal deformity in service.  However, the evidence 
of record shows that the veteran incurred this condition 
prior to service as indicated in his entrance examination 
report and confirmed by the veteran's private physician who 
treated the veteran prior to service.  Thus, there is no 
evidence of an event, injury, or disease which would support 
aggravation (element (2)) and the Board finds that the 
veteran has not satisfied all elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with this claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the issue decided herein.  Accordingly, the 
Board will proceed with appellate review.  


II.              Legal Criteria

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2007).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 
3 Vet. App. 542 (1992).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  



III.             Analysis

Here, the veteran concedes that he had a deviated septum 
problem prior to entering service.  However, he contends that 
the residuals of the deviated septum were worsened due to his 
military service.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are noted in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111, 1137 (West 
2002).  The presumption of soundness, however, attaches only 
where there has been an induction medical examination during 
which the disability about which the veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

In this case, the veteran's April 1964 entrance examination 
report indicates that the veteran had a deviated septum upon 
entry to service.  Moreover, a March 1965 letter from the 
veteran's private physician demonstrates that the veteran was 
treated for a nasal problem in 1962 and that the veteran had 
a deviated septum and nasal deformity prior to entering 
service.  Due to the evidence that the veteran's condition 
was incurred prior to service, the presumption of soundness 
does not attach.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  
 
If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417. 

The crucial inquiry is whether there is medical evidence that 
the veteran's pre-existing condition was permanently 
aggravated beyond natural progression due to any incident of 
the veteran's military service.  The Board concludes it was 
not.   

As noted above, the evidence of record shows that the veteran 
incurred a deviated septum and nasal deformity prior to 
entering service.  A March 1965 letter from the veteran's 
private physician demonstrates that the veteran was diagnosed 
with a deviated septum and nasal deformity prior to service 
and that he was scheduled for surgery.  The physician noted 
that the surgery was to include a submucous resection and 
rhinoplasty due to difficulty in breathing, but that the 
surgery was not performed due to the veteran's entry into 
service.  The veteran's service treatment records confirm 
that the veteran suffered from a nasal deformity and a 
deviated septum that was incurred due to a post-traumatic 
injury in 1962, three years prior to the veteran's entry into 
service.  Further, the service treatment records indicate 
that the veteran needed a submucous resection and a 
rhinoplasty, the identical surgery that was to be performed 
by the veteran's physician prior to service.  The Board notes 
that the veteran was scheduled for surgery during his time in 
service; however, the records do not indicate whether the 
veteran received this surgery.  The veteran's separation 
examination report notes that the veteran still had a 
deviated septum upon separation from service.  Despite the 
evidence of the veteran's deviated septum and nasal deformity 
during service, there is no indication that the pre-existing 
nasal deformity and deviation actually increased in severity 
during the veteran's time in service.  The records only 
demonstrate that the veteran had the same condition that he 
incurred prior to service.  As such, the in-service records 
only demonstrate further documentation of the pre-existing 
condition, and not a permanent worsening as required for a 
grant of service connection based upon aggravation.    

Additionally, there is no other evidence of record that would 
warrant a grant of service connection.  The competent medical 
evidence of record does not show that the veteran has a 
current disability regarding any nasal deformity or residuals 
thereof.  Further, there is no competent medical opinion of 
record which demonstrates that the veteran's pre-existing 
nasal deformity and deviation were permanently aggravated by 
his military service.  
 
The Board acknowledges the veteran's statements that his pre-
existing deviated septum and nasal deformity were aggravated 
by service.  The veteran is competent to give evidence of 
what he experienced; however, he is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  Accordingly, the Board cannot accept his 
statements that his pre-existing deviated septum was 
permanently aggravated by service.

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim and an award of service 
connection is not warranted on the basis of aggravation of 
the pre-existing deviated septum.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b) (2007).  

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an award of service connection is not warranted.  
38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for a deviated septum is 
denied. 

 
REMAND

The veteran contends that his current bilateral pes planus 
was permanently aggravated during his time in service.  On 
the veteran's entrance examination report, the examiner noted 
that the veteran was diagnosed with bilateral pes planus.  
The veteran's service treatment records show that the veteran 
complained of foot pain during his time in service and was 
fitted with braces for his feet.  Further, the records reveal 
that the veteran was treated for right foot pain, including a 
reported problem with the 5th metatarsal of the right foot.  
The recent private treatment records and VA treatment records 
demonstrate a current diagnosis of bilateral pes planus, 
including a posterior tibial tendon dysfunction and a 
calcaneal spur.  The records also show that the veteran uses 
orthopedic braces for his foot pain.  

However, the Board notes that VA did not provide the veteran 
a medical examination regarding his claim for service 
connection for bilateral pes planus.  Under the VCAA, VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but as follows: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id.

As there is evidence of foot pain and the fitting for braces 
during the veteran's time in service and evidence of a 
current diagnosis of bilateral pes planus, the Board finds 
that a remand for an appropriate examination and nexus 
opinion is warranted in this case.  Without an appropriate 
examination or opinion, the Board would have to speculate as 
to whether there was a permanent worsening of the veteran's 
pre-existing pes planus, which the Board cannot do.  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA treatment 
records covering the period of May 2005 to 
present, as well as any outstanding 
private treatment records indicated by the 
veteran.  These records, to the extent 
available, should then be associated with 
the veteran's claims folder.    

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and etiology of his bilateral pes 
planus.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examination 
report should reflect that such a review 
was conducted.  The examiner should pay 
particular attention to the diagnosis of 
pes planus noted on the veteran's entrance 
examination report as well as the 
complaints of foot pain and the fitting 
for braces during the veteran's active 
service.  

Following examination of the veteran, the 
examiner should determine whether it is at 
least as likely as not 
(50 percent or greater likelihood) that 
the veteran currently has bilateral pes 
planus that was aggravated by his military 
service.  By aggravation, the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than a 50% likelihood).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examiner should 
state if any requested opinion requires 
resort to speculation.  

3.  After completing any additional 
development deemed necessary, readjudicate 
the issue on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.  If the 
veteran is not granted service connection, 
the RO should furnish him and his 
representative a Supplemental Statement of 
the Case, which addresses all of the 
evidence obtained after issuance of the 
September 2006 Statement of the Case, and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


